Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 27, 2017

The Court of Appeals hereby passes the following order:

A18E0013. TAYLOR v. THE STATE.

      Upon consideration of Appellant William Taylor’s motion for an extension of
time to file an application for discretionary appeal, it is hereby ordered that the
motion is DENIED.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         09/27/2017
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of sai d court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.